Motions Denied; Appeal Dismissed and Memorandum Opinion filed March
19, 2020.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-19-00820-CR

                        DAVID EARL SWEED, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

                      On Appeal from the 21st District Court
                           Washington County, Texas
                          Trial Court Cause No. 14,907

                           MEMORANDUM OPINION

      Appellant was convicted of aggravated sexual assault of a child and
sentenced to 45 years’ confinement on September 7, 2007. This court affirmed
appellant’s conviction on October 30, 2008. See Sweed v. State, No. 14-07-00772-
CR, 2008 WL 4735221 (Tex. App.—Houston [14th Dist.] Oct. 30, 2008, pet.
dism’d) (not designated for publication). The present appeal is appellant’s second
effort to appeal the denial of a motion for new trial filed after expiration of the trial
court’s plenary power and after this court affirmed his conviction in 2008. See
Sweed v. State, No. 14-17-00918-CR, 2018 WL 505200, at *1 (Tex. App.—
Houston [14th Dist.] Jan. 23, 2018, no pet.) (mem. op.) (not designated for
publication).

      In Texas, appeals in criminal cases are permitted only when specifically
authorized by statute. State ex rel. Lykos, 330 S.W.3d 904, 915 (Tex. Crim. App.
2011); see Tex. Code Crim. Proc. art. 44.02. Generally, a criminal defendant may
only appeal from a final judgment. See State v. Sellers, 790 S.W.2d 316, 321 n.4
(Tex. Crim. App. 1990). The denial of a motion for new trial is not an appealable
final judgment or order. Because this appeal does not fall within the exceptions to
the general rule that appeal may be taken only from a final judgment of conviction,
we have no jurisdiction.

      Additionally, appellant’s felony conviction became final in 2008 and the
Texas Court of Criminal Appeals has exclusive jurisdiction over matters related to
post-conviction relief from a final felony conviction. To the extent appellant seeks
in this proceeding post-conviction relief from a final felony conviction, we have no
jurisdiction.   Tex. Code. Crim. Proc. art. 11.07; see Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); Board of Pardons &
Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483
(Tex. Crim. App. 1995) (holding that article 11.07 provides the exclusive means to
challenge a final felony conviction).

      On February 12, 2020, this court notified the parties that the appeal would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. Appellant’s response fails to demonstrate that this court has
jurisdiction to entertain the appeal.



                                         2
       We dismiss the appeal for lack of jurisdiction.1



                                          PER CURIAM



Panel consists of Justices Christopher, Jewell and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




       1
          Appellant’s pending motions (for reversal of his conviction; for bail pending appeal;
and to take judicial notice of an adjudicative face) are denied as moot.

                                              3